Citation Nr: 1325276	
Decision Date: 08/09/13    Archive Date: 08/13/13	

DOCKET NO.  10-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease, also claimed as peptic ulcer disease, and residuals of Nissen wrap abdominal surgery.

2.  Entitlement to an initial compensable evaluation for postoperative abdominal surgical scars.

3.  Entitlement to an initial compensable evaluation for postoperative right shoulder surgical scars.

4.  Entitlement to an initial compensable evaluation for postoperative left shoulder surgical scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Upon review of this case and, in particular, the Veteran's substantive appeal and various statements by his accredited representative, it is clear that the Veteran has chosen to perfect only those issues listed on the title page of this decision.  Accordingly, the Board will confine its review solely to those issues.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the disabilities at issue.  In that regard, the Veteran last underwent a VA examination for compensation purposes in January 2009, more than four and one-half years ago.  Moreover, during the course of an Informal Hearing presentation in June 2013, the Veteran's accredited representative indicated that the disabilities at issue were "more severe than ... evaluated," and that the Veteran should, therefore, be afforded an additional VA examination or examinations prior to final adjudication of his claims.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous VA examinations would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2009, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign any necessary authorization for release of any private medical records to VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded VA gastrointestinal and dermatologic examinations in order to more accurately determine the current severity of his gastroesophageal reflux disease, and abdominal, right shoulder and left shoulder surgical scars.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examinations, and in accordance with the latest worksheets for rating service-connected gastrointestinal disorders and scars, the examiners are to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature, extent and functional impairment caused by gastroesophageal reflux disease and scars.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder, to include Virtual VA, must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  

3.  The RO/AMC should then review any examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  The RO/AMC should then readjudicate the claims noted on the title page of this remand.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since February 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

